USCA11 Case: 20-11413      Date Filed: 11/29/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-11413
                    Non-Argument Calendar
                   ____________________

CIRCUITRONIX, LLC,
                                              Plaintiff-Appellant,
versus
SHENZEN KINWONG ELECTRONIC CO., LTD.,
KINWONG ELECTRONIC HONG KONG CO., LTD.,


                                     Defendants-Appellees.
                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:17-cv-22462-UU
                    ____________________
USCA11 Case: 20-11413         Date Filed: 11/29/2021    Page: 2 of 6




2                      Opinion of the Court                 20-11413


Before WILLIAM PRYOR, Chief Judge, WILSON, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
       Circuitronix, LLC, won a judgment in its favor, which we
affirmed, Circuitronix v. Kinwong Elec. (Hong Kong) Co., Ltd., 993
F.3d 1299 (11th Cir. 2021), and now appeals the reduction in its re-
quest for attorneys’ fees. The district court reduced the fee award
to account for the limited success Circuitronix achieved. We af-
firm.
        Circuitronix contracted with Shenzhen Kinwong Electronic
Company, Ltd., for exclusive rights to sell its printed circuit boards
to certain electronic manufacturing companies. Five years later,
the two businesses entered into a settlement agreement that added
to their original contract a covenant not to circumvent the exclu-
sivity arrangement, a liquidated-damages clause, and a provision
entitling “the prevailing party . . . in any dispute” the right to re-
cover “its attorneys’ fees and costs.” Kinwong violated the con-
tract.
        Circuitronix complained of breach of contract, breach of fi-
duciary duty, fraud, civil conspiracy, racketeering, and a violation
of the Florida Deceptive and Unfair Trade Practices Act. The dis-
trict court dismissed the claims of fraud, civil conspiracy, and rack-
eteering with prejudice and the claims of breach of contract, breach
USCA11 Case: 20-11413         Date Filed: 11/29/2021      Page: 3 of 6




20-11413                Opinion of the Court                          3

of fiduciary duty, and violation of the Florida Deceptive Practices
Act without prejudice.
        Circuitronix filed a second amended complaint for breach of
contract and unjust enrichment. It later moved to amend the com-
plaint to add a claim of breach of fiduciary duty, but the district
court denied the motion as untimely. Later, the district court dis-
missed the complaint of unjust enrichment. And before trial, the
district court ruled that the liquidated-damages clause was unen-
forceable and that Circuitronix was barred from seeking lost-profit
damages.
       After a nine-day trial, a jury returned a verdict in favor of
Circuitronix. The jury awarded Circuitronix $1,006,832 in compen-
satory damages. Circuitronix filed a motion for $2,600,623.90 in at-
torneys’ fees, which Kinwong opposed.
       A magistrate judge recommended to grant in part and deny
in part the proposed attorneys’ fees. The magistrate judge cut the
fee amount Circuitronix sought by twenty percent based on exces-
sive billing. And then the magistrate judge reduced the lodestar
amount of $2,080,499.10 by fifty percent. See Hensley v. Eckerhart,
461 U.S. 424, 430 (1983); Fla. Patient’s Comp. Fund v. Rowe, 472
So.2d 1145, 1150 (Fla. 1985). The magistrate judge based the reduc-
tion on the “lack of success [by Circuitronix] for recovering slightly
over one million dollars, when [it] opined that the original . . . [case
was] worth millions of dollars” and the “significant amount of the
work done by [its] attorneys . . . [traceable to] the claims which
were eliminated earlier in this case and not considered at trial.”
USCA11 Case: 20-11413          Date Filed: 11/29/2021      Page: 4 of 6




4                       Opinion of the Court                   20-11413

        The district court accepted the magistrate judge’s recom-
mendation and awarded Circuitronix $1,040,249.50 in attorneys’
fees. The district court stated that the company did not contest the
lodestar amount and addressed its objections to “the absence of
‘rare circumstances’ justifying a lodestar reduction and . . . [refusal]
to give full effect to the parties’ contract entitling the prevailing
party to its fees and costs.” The district court faulted Circuitronix
for “misconceiv[ing] from the outset . . . [it had] a RICO and theft
of trade secrets case worth in excess of $100 million when it was, at
best, a somewhat difficult breach of contract case that . . . yielded a
jury verdict of about $1 million” and for “contriv[ing] and [pursu-
ing] legal theories that ultimately failed . . . after wasteful, unneces-
sarily protracted and expensive motion practice and other litiga-
tion.”
       We review an award of attorneys’ fees for abuse of discre-
tion. Yellow Pages Photos, Inc. v. Ziplocal, LP, 846 F.3d 1159, 1163
(11th Cir. 2017). “An abuse of discretion occurs [only] when a dis-
trict court commits a clear error of judgment, fails to follow the
proper legal standard or process for making a determination, or re-
lies on clearly erroneous findings of fact.” Id. The abuse of discre-
tion “standard necessarily implies a range of choices, and we will
affirm even if we would have decided the other way if it had been
our choice.” Id.
       The district court did not abuse its discretion. Under the
“federal lodestar approach” adopted by the Florida Supreme Court,
Circuitronix was entitled to recover reasonable attorneys’ fees
USCA11 Case: 20-11413         Date Filed: 11/29/2021      Page: 5 of 6




20-11413                Opinion of the Court                          5

based on the overall outcome of the case. See Rowe, 472 So. 2d at
1150; Fashion Tile & Marble, Inc. v. Alpha One Constr. & Assoc.,
Inc., 532 So. 2d 1306, 1308 (Fla. Dist. Ct. App. 1988). “When a party
prevails on only a portion of the claims made in the litigation, the
trial court is required to evaluate the relationship between the
amount of the fee awarded and the extent of success.” Fashion Tile,
532 So. 2d at 1308; e.g., River Bridge Corp. v. Am. Somax Ventures,
76 So. 3d 986, 989 (Fla. Dist. Ct. App. 2011) (“When a plaintiff
achieved only limited success, the trial court should award only
that amount of fees that is reasonable in relation to the results ob-
tained.”). Consistent with that process, after the district court cal-
culated the lodestar amount, it adjusted the amount of attorneys’
fees downward based on the limited victory Circuitronix obtained.
See Fashion Tile, 532 So. 2d at 1308. “The result is what matters.”
Hensley, 461 U.S. at 435. So, the reduction of attorneys’ fees from
more than $2.5 million to just over $1 million accurately reflects
that Circuitronix “prevail[ed] on only a portion of the claims made
in the litigation . . . .” Id.
        Circuitronix argues that the reduction of the lodestar
amount was “arbitrary,” but we disagree. The district court pro-
vided a reasoned and detailed explanation for its reduction. See id.
It reasonably reduced the award because the bulk of the claims Cir-
cuitronix brought never reached trial, its attorneys squandered
time on meritless issues, and it achieved only limited success at
trial. See Hensley, 461 U.S. at 435 (instructing district courts to “fo-
cus on the significance of the overall relief obtained by the plaintiff
USCA11 Case: 20-11413         Date Filed: 11/29/2021    Page: 6 of 6




6                      Opinion of the Court                 20-11413

in relation to the hours reasonably expended on the litigation”).
Consistent with precedent, Yellow Pages, 846 F.3d at 1164–65;
Fashion Tile, 532 F.2d at 1308, the district court also rejected the
mathematical approach that Kinwong advocated. Circuitronix ar-
gues that it was denied the benefit of the fee-shifting provision in
its settlement agreement, but the district court was entitled to find
that achieving the status of “a ‘prevailing party’ . . . sa[id] little
about whether the expenditure of counsel’s time was reasonable in
relation to the success achieved,” Hensley, 461 U.S. at 436. Never-
theless, the district court respected the parties’ contractual fee
agreement by awarding half of the lodestar amount even though
the overall nature of the case “justified . . . awarding even less.”
      We AFFIRM the award of attorneys’ fees to Circuitronix.